Title: John Adams to Cotton Tufts, 29 March 1776
From: Adams, John
To: Tufts, Cotton


     
      My dear sir
      Philadelphia March 29. 1776
     
     We are impatiently waiting for Intelligence of further Particulars from Boston. We have only heard that General How and his Army have left it, and that General Washington with a Part of his, has taken Possession of it. How shall I express my Joy to you at this great Event! As we are in Possession of Dorchester Heights, Charlestown Heights and Noddles Island, I think there can be no Danger of their Returning to Boston very soon. I hope, the Instant they leave the Harbour, that our Colony will begin to fortify it in such a Manner, that no hostile Fleet shall ever enter it again. I hope We shall fortify upon the Heights of Point Alderton, upon Lovells Island, Georges Island, Governors Island, Castle Island, Dorchester Heights and Noddles Island. I had like to have forgot Long Island And the Moon and Squantum, for there should be a Fortification upon each of these.
     What can be done to obstruct the Channell between the West Head of Long Island and the Moon? But more especially, can nothing be done in Nantaskett Road, or in the Narrows to obstruct the Channell.
     Will Gallies, carrying heavy Cannon be of any service? The Men of War seem to dread them exceedingly. They convey a sure shot and a terrible one, and they are very nimble and alert.
     But cannot some thing be done, with Fire? Fire ships or sloops, or schooners, or Fire Rafts or all together, I should think might be used to some Purpose.
     They are making Preparations to defend this River in this Way, I mean with Fire. They have several Fire Vessells besides several Hundreds of Fire Rafts, ready. They would fill the whole River with Flame.
     If the Bottom in the Narrows of our Channell is hard, I should think that the Vesseau de Frize, which is used in this River would do. They are large Frames of great Timber, loaded with stone and sunk. Great Timbers barbed with Iron, pointed and feathered, are placed in such a Posture as to intangle a Vessell, and shatter her, and sink her.
     I hope that No Efforts, No Labour, or Expence will be spared in securing Boston Harbour against Enemies. It will be our Interest to do it, for as Privateering is begun and Trade will be opened, nothing will draw into our Country so many Prizes, so much Trade and Wealth as an impregnable Harbour. It will become the Principal Rendezvous in my Opinion of Privateers, and American Men of War, as well as a Principal Mart.
     I hope, if Batteries, fixed or floating, Fire Works, Gallies, Vesseau de Frize, or all together can secure that Harbour, let it be done.
     We are taking every Precaution to secure N. York, Virginia, Carolina and Canada, and by the Blessing of Heaven, I have great Hopes We shall do it with success. My Duty to Mrs. Tufts and Love to Mr. Cotton, and believe me to be your sincere Friend,
     
      John Adams
     
    